FILED
                              NOT FOR PUBLICATION                           DEC 19 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


AMELIA RODRIGUEZ LEDEZMA,                        No.   14-73531

               Petitioner,                       Agency No. A090-034-284

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted December 14, 2016**

Before:        WALLACE, LEAVY, and FISHER, Circuit Judges.

      Amelia Rodriguez Ledezma, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying her motion to

reopen. We have jurisdiction under 8 U.S.C. § 1252. We review de novo




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
constitutional claims and questions of law. Mohammed v. Gonzales, 400 F.3d 785,

791-92 (9th Cir. 2005). We deny the petition for review.

       We generally lack jurisdiction to review the BIA’s discretionary decision not

to reopen proceedings sua sponte, but retain limited jurisdiction to review for legal

or constitutional error. Mejia-Hernandez v. Holder, 633 F.3d 818, 823-24 (9th Cir.

2011); Bonilla v. Lynch, 840 F.3d 575, 588 (9th Cir. 2016). Rodriguez Ledezma’s

due process claims fail, where she concedes she was not statutorily eligible for a

waiver of inadmissibility under 8 U.S.C. § 1182(c) at the time of her deportation

proceedings, and the immigration judge (“IJ”) had no duty to inform her about

forms of relief for which she was not eligible. See Lata v. INS, 204 F.3d 1241,

1246 (9th Cir. 2000) (requiring error and prejudice to prevail on a due process

claim); U.S. v. Lopez-Velasquez, 629 F.3d 894, 901 (9th Cir. 2010) (en banc)

(“[A]n IJ’s duty is limited to informing an alien of a reasonable possibility that the

alien is eligible for relief at the time of the hearing.”).

       Rodriguez Ledezma’s claim that the BIA failed to address issues in the

denial of her motion to reopen is not supported by the record. See Najmabadi v.

Holder, 597 F.3d 983, 990-91 (9th Cir. 2010) (holding the BIA adequately

considered evidence and sufficiently announced its decision).

       PETITION FOR REVIEW DENIED.


                                             2                                  14-73531